 HAROLD'S CLUB, INC.13Harold'sClub,Inc.andStationary Engineers, Local39,Casino Employees Division,affiliatedwithInternational'Union of Operating Engineers,AFL-CIO,Petitioner.Case 20-RC-9900November 3, 1971DECISION AND DIRECTION OFELECTIONSBy CHAIRMAN MILLER AND MEMBERSFANNING AND KENNEDYUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before 'hearing Officer William E. Engler onApril 15 and 16, 1971. Following the hearing andpursuant to Section 102.67 of the Board's Rules andRegulations and Statements of Procedures, Series 8,as amended, the Regional -Director for Region 20transferred this case to the Board for decision.Thereafter, the Employer and Petitioner' filed briefswith the Board.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers in connectionwith this case to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed.Upon the entire record in this case, including thebriefs, the Board finds:1.The Employer is a Nevada corporation engagedin the operation of a gambling casino and relatedrestaurants, bars, warehouses, and parking lot facili-ties located in Reno, Nevada. It also operates a gunclub which is located near Reno in Spanish Springs,Nevada. The parties stipulated, and we find, thatduring the fiscal year prior to the hearing theEmployer's gross revenues derived from these opera-tions exceeded $500,000, and that during the sameperiod it purchased and received goods, supplies, andmaterials valued in excess 'of $50,000 from supplierslocated outside the State of Nevada. Accordingly, wefind that the Employer is engaged in commerce withinthe meaning of the Act, and that it will effectuate thepurposes of the Act to assert jurisdiction herein.22.The labor organization involved claims torepresent certain employees of the Employer.,3.A question affecting commerce exists concern-iThe Hearing Officer permittedthe petitionwhichwas filed in thename of CasinoEmployees Association (CEA) tobe amended to show'StationaryEngineers,Local 39, as the Petitioner. The Employer thenmoved to dismiss the petitionon the groundthat Local 39 failed to makean adequateshowing ofinterest.We note thecomplete absenceof evidencesuggesting the existenceof confusionamong the employees as to theidentity, of the labororganizationseekingto representthem. Further, fromall.3hnt appears, Local 39 has legitimatelysucceeded to the interests ofCEA and noschism exists,nor does the record show any disagreement bying the representation of certain employees of theEmployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.4.During the hearing, the Petitioner took theposition that a unit including both gaming (casino)employees and maintenance employees would beappropriate for purposes of collective bargaining,whereas the Employer urged that only separate unitsof gaming and maintenance employees would beappropriate. Subsequently, in its brief, Petitionerindicated its agreement with the Employer's basic unitposition. In view of the parties' agreement, we findthat separate bargaining units of gaming and mainte-nance employees are appropriate. There remains,however, in issue the unit placement of certainemployee classifications: slot floor mechanics, slotbench mechanics, machinists, and engraving machineoperators. Petitioner contends that these four classifi-cations of employees in the slot machine repairsection should be included in the maintenance unit,whereas the Employer urges their placement withinthe gaming unit. We find merit in the Employer'sposition.The Employer's enterprise is headed by a managingdirector.Reporting directly to him are the corporatecomptroller and the director of the casino depart-ment. Under, and reporting to the comptroller, is thebuilding superintendent. The building superintendentis generally responsible for the functioning, cleaning,and maintenance of the casino's physical structureand equipment, and in discharging this responsibility,exercises managerial authority over the maintenancemanager, cleaningmanager, and the electronicssupervisor, who are, as stipulated by the parties, keyoperatingsupervisorsinthemaintenancedepartment .3 Under these individuals are the mainte-nance engineers, electronic technicians, porters,janitors,matrons,mechanics, warehousemen, andemployees in the Employer's parking lots division.For the most part, the work of these employees is thatof cleaning or repairing the Employer's premises.Under the director of the casino department arethose sections directly concerned in the Employer'sgaming operations. The casino director generallyoversees all of these gaming operations which areconducted by such personnel as the keno manager,assistant keno managers, and shift supervisors withthe keno first, second, third, and fourth men; theaffectedemployees. Accordingly,in these circumstances,we accept theRegional Director's administrative conclusions thatLocal39's showing ofinterest is valid and we affirm the Hearing Officer's ruling on theamendmentand deny the Employer'smotion.LouisianaCreamery, Inc.,120 NLRB 1702El DoradoInc.,151NLRB 579.3Themechanical repair section is located in the basement; theelectronics shop and the maintenance departmentparts room are situatedon the fourthfloor of the club.194 NLRB No. 9 14DECISIONSOF NATIONALLABOR RELATIONS BOARDboxmen, dice dealers, "21" dealers, roulette dealers,big 6 dealers, pan supervisors, pan dealers, and thosein the slot department. The slot repair section, whichiswithin the slot department, is obviously closelyrelated to the Employer's gaming activities by virtueof its placement in the casino's organization.The slot repair section is headed by a slot repairsupervisor who is responsible for slot repair opera-tions and who, in turn, reports to the slot managerwho is directly under the casino director. At the timeof the hearing, there were in this section 9 slot floormechanics, 11 slot bench mechanics, I slot machinist,and 1 engraving machine operator. The first threelisted classifications are essentially concerned withthe setting up and performance of both scheduled andnonscheduled repair and maintenance of the numer-ous slot machines located in various public areas ofthe Employer's casino. The slot floor mechanics arerotated so that there are usually two of them on dutyduring each shift patrolling the slot machine areas inthe club. Their work here includes the monitoring ofthe operation of the machines and the making ofthemselves available immediately to reduce malfunc-tions, alleviate coin jam-ups, and otherwise keep themachines functioning. Frequently, they treat withcustomers at jammed machines and sanction payoffs,as may be indicated by the circumstances. They alsosee that the machines are properly stocked withnecessary coins. If a machine's malfunction cannot becorrected on the floor, the slot floor mechanic will capit,thus barring its continued use, and will alsoearmark it for transfer to the section's shop located onthe fifth floor of the club where ordinarily the benchmechanics and/or the machinist will undertake tomake the necessary repairs .4 On occasions, benchmechanics and the machinist will also work asreplacements on the casino floor. Thus, absences ofsection employees or heavy business conditions willrequire their employment outside the shop to assist orreplace the regularly designated slot floor mechanics.The engraving machine operator, although assignedto the slot repair section, devotes his time exclusivelyto producing all manner of signs relating to thevarious operations of all departments and sectionsthroughout the Employer's establishment, includingthe gun club. These signs or notices are prepared bythisemployee primarily from laminated plasticmaterials.In deciding the issue of whether to place the above-described slot machine repair section employees inthe maintenance unit or the gaming unit, we find thefollowing circumstances to be especially relevant infavor of including them in the latter unit. As noted,the slot repair section, headed by its supervisor, is acomponent of the slot department directed by the slotmanager. The slot department is,.in turn, a, significantcomponent of ttie gaming operations and the slotmanager reports to the casino director. In compari-son, the maintenance and cleaning managers and theelectronics supervisor are responsible for the perform-ance of work tasks and duties which are under theoverall control of the building superintendent towhom they report. The building superintendent isgenerally responsible for allmaintenance of thephysical plant and is subject to the managerialauthority of the comptroller. It is thus evident thatstructurally and functionally, employees in the slotrepair section are more nearly an integral part of theEmployer's gaming operations than is the case withother employees to be included in the maintenanceunit.As for their immediate supervision, slot repairsection employees are primarily directed by the slotrepair supervisor who,inter alia,hires, promotes, fires,schedules their work, and passes upon their vacationplans and other requests for time off. However, whenthe slot floor mechanics are manning their stations inthe public areas of the casino, they are also subject tothe direction of the slot floormen and are especiallysubject to immediate control by the slot shiftsupervisors, both of which' classifications are alsoassigned to the slot department. This contact ofsectionpersonnelwith slot floormen and shiftsupervisors also holds true on those occasions whenslot bench mechanics or the machinist are assigned tocasino floor duty, as described,supra.Since theforemost objective of the slot department is tomaintain the efficient functioning of the slot machinesat all times, there is a need for the various employeesin the department to cooperate closely in therealization of this end. In this context, we note that thefrequency of contacts between section personnel andgaming patrons is analogous to that encountered byother gaming employees and it engenders amongthese employees a similar employment orientation oroutlook originating in their working conditions.By way of contrast, employees in the maintenanceunit found appropriate herein do not normally. havesuch contact with casino customers. Further, there isno interchange between slot repair section employeesand maintenance employees and, as already indicat-ed, there is no common supervision of these groups atthe operating level. Further, the mechanical repairand electronics shops are located in the casinobasement and fourth floor, respectively, whereas theslot repair section is on the fifth floor. Finally, there isno evidence that there exists any overlapping of thelines of progression or promotion to higher paying4Often there is a conference between the mechanic and the slotfloorman or shift supervisor before this action is taken. HAROLD'S CLUB, INC.15jobs as between the slot repair section and themaintenance unit employees.In view of the foregoing circumstances demonstrat-ing the closer community of interest between slotfloor mechanics, slot bench mechanics, machinists,and engraving machine operators and the othergamingemployees, we find it appropriate to includethe slot repair section employees in the gaming unitrather than the maintenance unit .5Accordingly, we find that the following employeesconstitute separate appropriateunitsfor the purposesof collective bargaining within themeaningof Section9(b) of the Act: 6(a)All gaming casino dealers, chip runners, cardroom employees, keno second, third, and fourth men,keno writers and runners, change aprons, jackpotpayoffs, slot booth cashiers, coin counters, cartmen,and slot repair section employees including slot floormechanics, slot bench mechanics, machinists, andengraving machine operators employed by the Em-5SeeEl Dorado Inc.,151 NLRB 579, 588.6The indicated unit descriptions are generally in accord with theagreement of the parties and appear from the record to conform to Boardunit placement principles7We find that only the regular part-time gun club employees whoreferee, keep score,operate, and maintain traps on Wednesdays,Saturdays,and Sundays when the gun club is open are eligible to vote. At the time ofthe hearing,there were about 10 such employees.s In order to assure that all eligible voters may have-the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the elections should have access to lists of voters and theirployer at Harold's Club, Reno, Nevada; excludingcasino executives, casino shift managers, casino floormanagers, casino assistant floor managers, boxmen,keno first men, casino cage cashiers, collection clerks,softcount employees, control room employees,telephone switchboard operators, slot floormen, slotclerks, office clerical employees, guards and supervi-sors as defined in the Act, and all other employees.(b)Allgeneralmaintenance employees, stockclerks,maintenance engineers, senior maintenanceengineers, electronic technicians, porters, janitors,matrons,parking lot attendants, parking liftoperator/mechanics, parking lot cashiers, shuttle busdrivers, warehousemen, truck drivers, and gun clubemployees? employed by the Employer at 'Reno,Nevada, and Spanish Springs, Nevada; excludingoffice clerical employees, guards and supervisors asdefined in the Act, and all other employees.[Direction of Elections 8 omitted from publications.]addresseswhichmay be used to communicate with them.ExcelsiorUnderwear Inc.,156 NLRB 1236;N.L.R.B. v.Wyman-Gordon Co.,394 U.S.759.Accordingly, it is herebydirected that the electioneligibility lists,containing the names and addressesof all theeligible voters,mustbe filedby the Employer with theRegionalDirector forRegion 20within 7 days ofthe date of this Decision and Direction of Elections. The RegionalDirectorshallmake the lists available to all parties to the elections.No extension oftime to file these lists shallbe granted bythe RegionalDirectorexcept inextraordinarycircumstances.Failure to comply withthis requirement shallbe groundsfor setting aside the elections wheneverproper objections arefiled